J-S24012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEDAR WRIGHT                               :
                                               :
                        Appellant              :     No. 62 WDA 2021

            Appeal from the PCRA Order Entered December 16, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003085-2014


BEFORE:      DUBOW, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                           FILED: NOVEMBER 29, 2021

        Appellant, Kedar Wright, appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-46

(“PCRA”). Appellant alleges ineffective assistance of appellate counsel (“IAC”)

for failure to challenge the weight and sufficiency of the Commonwealth’s

evidence on direct appeal. After careful review, we conclude that Appellant

has waived all issues for our review and, therefore, we affirm.

        On November 25, 2015, the trial court convicted Appellant at a bench

trial of 40 counts of Child Pornography and one count of Possession of an

Instrument of Crime. On February 29, 2016, the court sentenced Appellant to

an aggregate term of 3½ to 17 years’ incarceration. Appellant did not initially

file a direct appeal.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S24012-21



      After the court reinstated his appeal rights nunc pro tunc, Appellant

timely appealed his Judgment of Sentence, raising a single challenge to the

discretionary aspects of his sentence. This Court affirmed Appellant’s

Judgment of Sentence, and, on September 19, 2018, our Supreme Court

denied allowance of appeal. Commonwealth v. Wright, 188 A.3d 576 (Pa.

Super. filed Mar. 27, 2018) (non-precedential decision), appeal denied 194

A.3d 561 (Pa. 2018).

      On October 24, 2019, Appellant filed a pro se PCRA petition, followed by

a counseled amended petition on January 13, 2020, alleging IAC for failure to

raise challenges to the weight and sufficiency of the Commonwealth’s

evidence on direct appeal.

      The PCRA court held an evidentiary hearing on Appellant’s petition on

September 18, 2020. Appellant and his appellate counsel testified. Relevant

to the instant appeal, counsel testified that he did not raise weight or

sufficiency challenges on direct appeal because he believed those claims to be

meritless. N.T. Hearing, 9/18/20, at 37.

      On December 16, 2020, the PCRA court dismissed Appellant’s petition.

It reasoned that Appellant failed to prove that his underlying claim was

arguably meritorious, as the Commonwealth adduced more than sufficient

evidence at trial to convict Appellant of the crimes charged, and the evidence

was not tenuous, vague, or uncertain. See Trial Ct. Op., 12/16/20, at 15-20.

      Appellant timely filed a Notice of Appeal, and both he and the PCRA

court complied with Pa.R.A.P. 1925.

                                      -2-
J-S24012-21



        Appellant raises the following issue for our review:

        The [t]rial [c]ourt erred in failing to grant [Appellant’s] petition for
        post-conviction relief where he asserts that trial counsel was
        ineffective in failing to raise issues of either the weight or
        sufficiency of the evidence at trial in his appeal filed on behalf of
        [Appellant].

Appellant’s Br. at 1.1

        In his brief, Appellant argues that counsel provided ineffective

assistance by failing to file an Anders2 brief raising weight and sufficiency

challenges on direct appeal.3 Id. at 7-8. Although Appellant acknowledges

that counsel did not raise these claims because counsel believed they were

without merit and frivolous, Appellant contends that counsel should have filed

an Anders brief so that this Court could have conducted an independent

review to determine whether counsel’s assessment was correct. Id. at 5, 7-8.

Appellant does not argue the merit of his underlying weight or sufficiency

claims, only that counsel should have raised the claims in an Anders brief.

        Before considering the merits of Appellant’s claim, we must first

determine if he has preserved the issue for our review. It is axiomatic that


____________________________________________


1 “We review the denial of PCRA relief to decide whether the PCRA court’s
factual determinations are supported by the record and are free of legal error.”
Commonwealth v. Medina, 209 A.3d 992, 996 (Pa. Super. 2019) (citation
omitted).

2   Anders v. California, 386 U.S. 738 (1967).

3 Appellant testified at his PCRA hearing, and reiterates in his brief, that he
asked counsel to raise these claims on direct appeal. N.T., 9/18/20, at 13, 15;
Appellant’s Br. at 3-4.

                                           -3-
J-S24012-21



issues not included in a Rule 1925(b) Statement are waived. Pa.R.A.P.

1925(b)(4)(vii).

       In his Rule 1925(b) Statement, Appellant only challenged the PCRA

court’s finding that the sufficiency claim underlying his IAC assertion lacked

merit. See Rule 1925(b) Statement, 4/19/21, at ¶ (3)(a). He did not raise

and preserve any challenge to counsel’s failure to file an Anders brief. As a

result, Appellant has waived our consideration of this argument.4

       Further, by focusing solely on counsel’s failure to file an Anders brief,

Appellant does not actually address in his brief the PCRA court’s conclusion

that the underlying sufficiency claim lacked merit. Our rules of appellate

procedure require that an appellant present an argument addressing the lower

court’s decision underlying his appeal and support his argument with

“discussion and citation of authorities as are deemed pertinent.” Pa.R.A.P.

2119(a). When an appellant fails to do so, this Court “will not become the

counsel for an appellant, and will not, therefore, consider [the] issue[.]”

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006) (internal

citation and quotation marks omitted). See also Commonwealth v. Kane,

10 A.3d 327, 331 (Pa. Super. 2010) (“This Court will not act as counsel and
____________________________________________


4 Appellant likewise did not raise this issue in his Question Presented, further
precluding our review. See Pa.R.A.P. 2116(a) (stating that we will not consider
any question “unless it is stated in the statement of questions involved or is
fairly suggested thereby.”).

Additionally, Appellant failed to raise in his Rule 1925(b) Statement, and has
therefore waived, any challenge to the PCRA court’s finding that the weight
claim underlying his IAC assertion lacked merit.

                                           -4-
J-S24012-21



will not develop arguments on behalf of an appellant.” (citation omitted));

Pa.R.A.P. 2101 (“if the defects are in the brief [] of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”).

      Appellant’s failure to develop any legal argument to support his claim

that counsel was ineffective for failing to challenge the sufficiency of the

Commonwealth’s evidence on direct appeal precludes our ability to consider

the issue. As a result, we conclude that Appellant has waived this claim.

      Accordingly, we affirm the PCRA court’s Order dismissing Appellant’s

petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                                    -5-